[DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                              NOVEMBER 30, 2011
                             No. 11-10891
                         Non-Argument Calendar                    JOHN LEY
                                                                   CLERK
                       ________________________

                   D.C. Docket No. 1:10-cv-00800-TWT



CAROLYN BOONE,
                               llllllllllllllllllllllllllllllllllllllllPlaintiff-Appellant,


                                   versus


JP MORGAN CHASE BANK, NATIONAL ASSOCIATION,
MCCURDY & CANDLER, LLC,

                            llllllllllllllllllllllllllllllllllllllllDefendants-Appellees.

                      ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                           (November 30, 2011)

Before TJOFLAT, CARNES and KRAVITCH, Circuit Judges.
PER CURIAM:

      Pro se plaintiff-appellant Carolyn Boone appeals the removal to federal

court of her complaint alleging violations of the Truth in Lending Act (TILA), 15

U.S.C. § 1601 et seq., the Real Estate Settlement Procedures Act (RESPA), 12

U.S.C. § 2601 et seq., the Fair Debt Collections Practices Act (FDCPA), 15 U.S.C.

§ 1692 et seq., and various state laws. She also challenges the denial of her

motion for leave to amend her complaint, the dismissal of her federal claims, the

denial of her motion for summary judgment, and the denial of sanctions. For the

reasons that follow, we affirm.

      In August 2003, Boone obtained a home equity line of credit (HELOC)

from Washington Mutual Bank (WAMU). Her line of credit was modified in

September 2006. In 2008, the FDIC closed WAMU and placed it in receivership;

J.P. Morgan Chase Bank (Chase) acquired WAMU’s assets. Thereafter, Chase

notified Boone that she was late on her payments and it hired McCurdy & Candler,

LLC to handle the non-judicial foreclosure proceedings.

      Boone filed a complaint against Chase and McCurdy & Candler in DeKalb

County Superior Court, alleging violations of TILA, RESPA, FDCPA, and various

state laws. Chase removed the action to federal court and sought its dismissal.

While the complaint remained in federal court, Boone moved for leave to amend

                                         2
her complaint, for sanctions, and for summary judgment.

      The district court denied Boone’s motions, dismissed the federal claims for

failure to state a claim, and remanded the state law claims to the state court. This

is Boone’s appeal.

                                          I.

      We review the subject-matter jurisdiction of the district court de novo.

Pintando v. Miami-Dade Housing Agency, 501 F.3d 1241, 1242 (11th Cir. 2007).

We review the district court’s denial of a motion to remand de novo. Behlen v.

Merrill Lynch, 311 F.3d 1087, 1090 (11th Cir. 2002).

      District courts have “federal question jurisdiction over ‘all civil actions

arising under the Constitution, laws, or treaties of the United States.’” Hill v.

BellSouth Telecomm., Inc., 364 F.3d 1308, 1314 (11th Cir. 2004) (quoting 28

U.S.C. § 1331). A claim arises under federal law when “the face of the plaintiff’s

properly pleaded complaint” presents a federal question. Id. (quotation omitted).

A defendant may remove a claim to federal court “if the case could have been filed

in federal court originally.” Id. A district court may also exercise supplemental

jurisdiction over state-law claims that form part of the federal “case or

controversy,” or, more specifically, “arise out of a common nucleus of operative

fact with a substantial federal claim.” Parker v. Scrap Metal Processors, Inc., 468

                                          3
F.3d 733, 742-43 (11th Cir. 2006); see 28 U.S.C. § 1367(a). But “when the

federal-law claims have dropped out of the lawsuit in its early stages and only

state-law claims remain, the federal court should decline the exercise of

jurisdiction by dismissing the case without prejudice.” Carnegie-Mellon Univ. v.

Cohill, 484 U.S. 343, 350 (1988). We have stated that “federal district courts in

removal cases must remand, rather than dismiss, state claims over which they

decline to exercise supplemental jurisdiction.” Myers v. Cent. Fla. Invs., Inc., 592
F.3d 1201, 1226-27 (11th Cir. 2010) (citations omitted).

      A defendant who wants to remove a case from state court to federal court

must file a notice of removal “containing a short and plain statement of the

grounds for removal.” 28 U.S.C. § 1446(a). Moreover, the Notice of Removal

must be signed pursuant to Fed. R. Civ. P. (Rule) 11. Id. “The unanimity rule

requires that all defendants consent to and join a notice of removal in order for it

to be effective.” Bailey v. Janssen Pharmaceutica, Inc., 536 F.3d 1202, 1207

(11th Cir. 2008) (citation omitted). Under Rule 11, a pleading has to be signed

“by at least one attorney of record” and state that, by presenting such pleading, the

attorney is certifying that the allegations and other contentions have evidentiary

support and are not being presented for an improper purpose, “such as to harass,

cause unnecessary delay, or needlessly increase the cost of litigation.” Fed. R.

                                          4
Civ. P. 11(a), (b).

      Here, removal to federal court was proper because the district court had

subject-matter jurisdiction based on the alleged violations of federal statutes

including TILA, RESPA, and FDCPA. In addition, the notice of removal was

both timely and technically accurate because Chase’s counsel had express

permission to sign the notice of removal on McCurdy & Candler’s behalf.

                                           II.

      We review de novo a “district court’s grant of a motion to dismiss under

[Rule] 12(b)(6) for failure to state a claim, accepting the allegations in the

complaint as true and construing them in the light most favorable to the plaintiff.”

Castro v. Sec’y of Homeland Sec., 472 F.3d 1334, 1336 (11th Cir. 2006)

(quotation omitted) (brackets in original). We review an order granting judgment

on the pleadings de novo. Cunningham v. Dist. Atty’s Office for Escambia Cnty.,

592 F.3d 1237, 1255 (11th Cir. 2010).

      Dismissal for failure to state a claim is appropriate if the facts as pleaded

fail to state a claim for relief that is “plausible on its face.” Ashcroft v. Iqbal, 556
U.S. 662, __, 129 S. Ct. 1937, 1949 (2009). The “plaintiff’s obligation to provide

the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will

                                            5
not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (alterations

and quotation omitted).

      A. TILA claims

      TILA requires lenders to make numerous disclosures regarding the terms of

the loan and authorizes certain government agencies to enforce its terms. It also

gives a borrower a number of private rights of action, including rescission. 15

U.S.C. §§ 1607, 1635, 1638(b)(1), (2). Significantly, TILA permits a borrower

whose loan is secured by a “principal dwelling” to rescind the loan transaction

entirely within three days of the consummation of the transaction or the delivery of

the information and rescission forms containing the required material disclosures,

whichever is later. 15 U.S.C. § 1635(a). If a lender fails to deliver the appropriate

forms and disclosures, the borrower’s right of rescission expires three years after

the consummation of the transaction or upon sale of the property, whichever

comes first. Id. § 1635(f).

      TILA also provides an additional specific right to rescission in the face of a

judicial or non-judicial foreclosure, but this right is subject to the same three-year

limitation period. Id. § 1635(i)(1), (f); see also Beach v. Ocwen Fed. Bank, 523
U.S. 410, 419 (1998) (confirming three-year limitations period).




                                           6
      In this case, Boone’s claim for rescission under the TILA is untimely

because she filed her current lawsuit on February 18, 2010, almost four years after

her home equity line of credit agreement was modified in September 2006.

Therefore, Boone’s TILA claim was due to be dismissed.

      B. RESPA claim

      RESPA prescribes certain actions to be followed by entities or persons

responsible for servicing federally related mortgage loans, including responding to

borrower inquires. 12 U.S.C. § 2605. Relevant to this case, RESPA requires

notification in writing “of any assignment, sale, or transfer of the servicing of the

loan to any other person.” Id. § 2605(b)(1). Such notice must be given within

fifteen days of the transfer. Id. § 2605(c)(2)(A).

      Here, the district court properly dismissed Boone’s RESPA claim because

she did not provide any details to explain how Chase violated the Act nor provide

any factual allegations in support of her claim.

      C. FDCPA claim

      Congress enacted the FDCPA to (a) stop debt collectors from using abusive

debt collection practices, and (b) protect consumers against debt collection abuses.

Edwards v. Niagara Credit Solutions, Inc., 584 F.3d 1350, 1352 (11th Cir. 2009).

The FDCPA provides a civil cause of action against any debt collector who fails to

                                          7
comply with its requirements. Id. If a consumer notifies the debt collector in

writing, within 30 days after receipt of an initial notice of debt, that the debt is

disputed, “the debt collector shall cease collection of the debt, or any disputed

portion thereof, until the debt collector obtains verification of the debt.” 15

U.S.C. § 1692g(b). An action under the FDCPA must be brought “within one year

from the date on which the violation occurs.” Id. § 1692k(d).

      The district court properly dismissed Boone’s FDCPA claim. Although

Boone claimed that the defendants violated the FDCPA because they refused to

cease debt collection activities after she disputed the debt and engaged in

deceptive means to collect a debt, she failed to plead sufficient facts necessary to

state a claim for relief under the FDCPA.

                                          III.

      We review a district court’s decision regarding sanctions under 28

U.S.C. § 1927 and Rule 11 for an abuse of discretion. Nicholson v. Shafe, 558
F.3d 1266, 1270 (11th Cir. 2009); Jones v. Int’l Riding Helmets, Ltd., 49 F.3d 692,

694 (11th Cir. 1995).

      Section § 1927 contains three essential requirements: (1) unreasonable and

vexatious conduct; (2) that conduct must multiply the proceedings; and (3) the

amount of the sanction must bear a “financial nexus to the excess proceedings.”

                                            8
Peterson v. BMI Refractories, 124 F.3d 1386, 1396 (11th Cir. 1997).

      Rule 11 permits imposing sanctions on a party that files a pleading that

(1) is in bad faith for an improper purpose, such as harassment, delay, or

needlessly increasing the cost of litigation, (2) has no reasonable factual basis, or

(3) is based on a legal theory with no reasonable chance of success and that cannot

be advanced as a reasonable argument to change existing law. Fed. R. Civ.

P. 11(b), (c). In analyzing whether Rule 11 sanctions are appropriate, a district

court first must determine whether a party’s claims are “objectively frivolous” in

view of the facts or law. If the court finds they are, it must determine that the

person who signed the pleading “should have been aware that they were frivolous;

that is, whether he would have been aware had he made a reasonable inquiry.”

Jones, 49 F.3d at 695. Rule 11 does “not require a showing of subjective bad

faith. The bad faith element is determined by objective standards of

reasonableness.” Patterson v. Aiken, 841 F.2d 386, 387 (11th Cir. 1988).

      Here, Boone complains that Chase and McCurdy & Candler should be

sanctioned because they filed false documents and submitted exhibits with her un-

redacted social security number. We agree with the district court that sanctions

were not warranted. Boone has offered no evidence to support her allegation that

Chase intentionally filed false statements, or that any inaccuracies arose from an

                                           9
intent to deceive, harass, or delay Boone. Additionally, when McCurdy & Candler

filed a copy of the HELOC loan agreement, it failed to redact Boone’s social

security number. As soon as it realized the error, it withdrew the exhibit and filed

a redacted copy of the agreement. There is no evidence that McCurdy & Candler

acted unreasonably or for an improper purpose. Thus, the district court’s denial of

sanctions was proper.

                                           IV.

         We review the denial of a motion to amend a complaint for abuse of

discretion, and the underlying legal conclusion of whether a particular amendment

to the complaint would have been futile is reviewed de novo. Corsello v. Lincare,

Inc., 428 F.3d 1008, 1012 (11th Cir. 2005).

         In this case, the district court properly deferred rulings on Boone’s motion

for leave to amend her complaint and her motion for partial summary judgment

because these motions were not necessary to the court’s adjudication of her federal

claims. Boone still has the option to present her state-law claims before the state

court.

         For the foregoing reasons, we affirm the district court.

         AFFIRMED.




                                            10